DETAILED ACTION

The Amendment filed by Applicant on 05/13/2022 is entered.

Claims 1-15 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 05/13/2022 have been fully considered and they are found persuasive.

The rejection of claim(s) 16-30 under 35 U.S.C. 102(a)(1) as being anticipated by Wang, US 2015/0353732 A1 (hereinafter “Wang”) is withdrawn.

Claim Objections
Claims 20 is objected to because of the following informalities:  Independent claim 1 uses the transitional phrase, “consisting.” Thus, dependent claim 20 cannot use the open-ended transitional phrase “comprising.”  Appropriate correction is required.

Allowable Subject Matter/Reasons for Allowance
Claims 16-30 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Wang. Wang teaches a thermoplastic composition comprising a blend of 64.2 parts aromatic polycarbonate resin (PC1/PC2), 20 parts talc (F1/F2) and 2 parts maleic anhydride modified ethylene-octene copolymer (Fusabond MN-493D by Dupont; Mw = 165,000) and 0.08 parts phosphite stabilizer Irgafos 168. See Wang, Tables 1 & 2 (Work Ex. 8A). Wang further teaches processes for producing molded articles using the thermoplastic composition in a twin-strew extruder. See Wang, [0098] and [0218] - [0222]. The present invention uses the transitional phrase, “consisting of .”

As of the date of this non-final office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Wang to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        
rdh